Motion granted; Order filed August 2, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00966-CR
                                ____________

                    KAHLID YUSUF WORRELL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1300763

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal in this cause number is wholly frivolous and without merit. Appellant has
made known to this Court his desire to review the record and file a pro se brief. See
Anders v. California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).
      Accordingly, we hereby direct the Judge of the 338th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure;
that the clerk of that court furnish the record to appellant on or before August 17,
2016; that the clerk of that court certify to this court the date on which delivery of
the record to appellant is made; and that appellant file his pro se brief with this court
within thirty days of that date.



                                    PER CURIAM